DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made with traverse on 06/06/2022 and the traversal is found to be persuasive. Therefore, the restriction requirement has been vacated and this officer action is response to claims filed 01/31/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,353,221, in view of Howell et al. (U. S. Pat. No. 7,760,898). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,353,221 are similar in scope to the rejected claims 1-22 of the U. S. Pat. App (No. 16/778,132) with only obvious wording variations. For example:
U. S. Pat. App No. 16/778,132
U.S. Patent No. 10,353,221
12. A wearable audio device, comprising: 
a frame for resting on a head of a user, the frame comprising: a first section; an additional section extending from the first section; 
a hinge coupling the first section and the additional section; and a cable extending through the hinge, wherein the hinge is overmolded on the cable and comprises: a body defining a cavity accommodating the cable, the cavity having a first opening to a pathway in the first section, and a second opening to an additional pathway in the additional section; and an insert within the body and adjacent the first opening, the insert defining a minimum radius of a bend in the cable within the cavity.
1. Audio eyeglasses comprising: 
a frame for resting on a head of a user, the frame comprising: a lens region; a pair of arms extending from the lens region; and a flexible printed circuit (FPC) extending from the lens region to at least one of the pair of arms, the FPC comprising: a first segment located in the lens region, the first segment comprising two layers of conductive material connected by at least one via and separated by an insulating layer; and a second segment continuous with the first segment and located proximate a joint between the lens region and the at least one of the pair of arms, the second segment comprising: only a first one of the two layers of conductive material, and the insulating layer; and an electro-acoustic transducer connected with the FPC, the electro-acoustic transducer at least partially housed in the frame and comprising a sound-radiating surface for providing an audio output.

Furthermore, regarding claim 12, Alicea et al. claimed (in U.S. Patent No. 10,353,221) similar structured audio eyeglasses as claimed (please see above). In contrast, Alicea et al. lack teaching of a cable extending through the hinge as claimed (in U. S. Pat. App No. 16/778,132). Howell et al. disclose very similar structured audio eyeglasses, comprising a cable extending through the hinge, wherein a body defining a cavity accommodating the cable, the cavity having a first opening to a pathway in the first section, and a second opening to an additional pathway in the additional section; and an insert within the body and adjacent the first opening, the insert defining a minimum radius of a bend in the cable within the cavity (Figs. 5A and 5B) as claimed. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to be motivated to provide suitable cable of Howell et al., for the eyeglasses taught by Alicer et al. (in U.S. Patent No. 9,219,962), in order to desirably form the audio eyeglasses providing bilateral stereo sound for users.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (U. S. Pat. - 7,760,898).
	Regarding claim 12, Howell et al. disclose a wearable audio device (100), comprising: a frame for resting on a head of a user, the frame comprising: a first section (108); an additional section (106) extending from the first section; a hinge (132) coupling the first section and the additional section; and a cable (130) extending through the hinge, wherein the hinge is overmolded on the cable and comprises: a body defining a cavity accommodating the cable, the cavity having a first opening to a pathway in the first section, and a second opening to an additional pathway in the additional section; and an insert within the body and adjacent the first opening, the insert defining a minimum radius of a bend in the cable within the cavity (col. 9, lines 45-56).
	Regarding claim 13, Howell et al. further disclose the wearable audio device, wherein: a) the wearable audio device comprises audio eyeglasses, wherein the first section (106) comprises a lens region (102, 104), the additional section (108, 110) comprises an arm, and the hinge (132) couples the lens region with the arm; or b) the wearable audio device comprises a headset, wherein the first section comprises a headband, the additional section comprises an earphone, and the hinge couples the headband with the earphone.
	Regarding claim 14, Howell et al. further disclose the wearable audio device, comprising: an electro-acoustic transducer (656) at least partially housed in the frame and comprising a sound-radiating surface for providing an audio output, and at least one microphone (654) in the first section or the additional section (Fig. 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (U. S. Pat. No. – 7,760,898) in view of Graff et al. (U. S. Pat. No. – 10,353,221).
Regarding claim 15,  Howell et al. further disclose the wearable audio device, wherein the hinge (132) permits movement of the additional section (136) relative to the first section (134) (Figs. 5A and 5B). But Howell et al. may not specially teach the cable comprising a flexible printed circuit (FPC) as claimed. Graff et al. disclose a similar structured wearable audio device, comprising a hinge (132) permits movement of an additional section (136) relative to a first section (134), wherein a cable (310) including a flexible printed circuit (FPC) (col. 8, lines 49-57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the FPC of Graff et al. for the wearable audio device taught by Howell et al., in order to effectively and efficiently manufacture the wearable audio device.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (U. S. Pat. No. – 7,760,898).
Regarding claim 16, Howell et al. may not specially teach that the body of the hinge comprises an overmolded plastic, wherein the insert is non-unitary with the body, and wherein the overmolded body of the hinge envelops the insert as claimed. Since providing suitable hinge elements and insert for a hinge assembly of eyeglasses is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable and well known hinge elements and insert, such as an overmolded plastic, and an insert is non-unitary, for the wearable audio device taught by Howell et al., in order to effectively and efficiently manufacture the wearable audio device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUHAN NI/Primary Examiner, Art Unit 2651